United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-4169
                       ___________________________

                         Raymond Baba Atimbaneme,

                            lllllllllllllllllllllPetitioner,

                                          v.

        Jefferson B. Sessions, III, Attorney General of the United States,

                           lllllllllllllllllllllRespondent.
                                    ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                 ____________

                           Submitted: August 7, 2017
                            Filed: August 14, 2017
                                [Unpublished]
                                ____________

Before COLLOTON, MURPHY, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Raymond Baba Atimbaneme, a citizen of Ghana, petitions for review of an
order by the Board of Immigration Appeals (BIA) denying his motion to reopen,
which was based on his claim that counsel provided ineffective assistance in
proceedings on his application for a waiver of inadmissibility.
        We grant Atimbaneme’s motion to withdraw his first motion to file an amended
opening brief, and we deny his second motion to file an amended opening brief.
Turning to the merits, we conclude that the BIA did not abuse its discretion in
denying the motion to reopen, as the BIA did not fail to offer a rational explanation
for its decision, depart from its established policies without explanation, ignore or
distort the evidence in the record, or rely on legal error or impermissible factors. See
Valencia v. Holder, 657 F.3d 745, 748 (8th Cir. 2011). The petition for review is
denied.
                         ______________________________




                                          -2-